Exhibit 10.1

September 28, 2007

Ms. Joan Herman

17530 Stretto Way

Pacific Palisades, CA 90272

Dear Joan:

As a follow-up to your previous conversations with Angela Braly, this letter
agreement (“Agreement”) confirms the terms and conditions of your employment
with WellPoint, Inc. (together with its subsidiaries and affiliates,
collectively referred to herein as the “Company”), from the date of this
Agreement until June 3, 2008.

Beginning on October 15, 2007, you shall serve as EVP and President & CEO,
Consumer Business Unit until your successor is appointed. You shall remain
employed by the Company through June 3, 2008 to assist with the transition of
your duties, at which time you will be eligible to retire under the current
retirement eligibility rules that apply to equity and the Annual Incentive Plan
(“AIP”), which shall apply to you even if new rules are implemented by the
Company in 2008.

Through June 3, 2008, the Company agrees to pay you a base salary at no less
than your current annual rate of $710,000, payable bi-weekly in accordance with
the Company’s regular payroll practices. In addition, through June 3, 2008, you
will continue to participate in all WellPoint benefit plans, including the
Executive Physical Exam Program and the Directed Executive Compensation Plan
(“DEC”). Further, for plan year 2008, you will be eligible to participate in the
AIP, at your current target bonus percentage of 85%, commensurate with the time
in 2008 that you are employed. You will be eligible to receive a prorated award
as a retiree under the AIP for 2008. Your 2007 AIP award will not include any
discretionary adjustments for individual performance. Your 2008 AIP award will
be calculated based on WellPoint’s performance on the AIP metrics excluding
individual performance.

Your WellPoint Health Networks Inc. Supplemental Executive Retirement Plan
benefit will be calculated using your annual base salary and current target
bonus percentage of 85% through June 3, 2008.

In exchange, effective October 15, 2007, you hereby irrevocably and
unconditionally waive all rights to receive payments and benefits that are, or
may become, payable to you pursuant to the WellPoint Health Networks Inc.
Officer Change-In-Control Plan, as amended and restated.



--------------------------------------------------------------------------------

Ms. Herman

September 28, 2007

Page 2

As always, don’t hesitate to call me with any questions.

 

Sincerely,

/s/ Randal L. Brown

Randal L. Brown

Please indicate your agreement to the terms as set forth in this Agreement by
signing below at 5:00 EDT, Friday, September 28, 2007.

 

Signed:  

/s/ Joan Herman

  Dated: September 28, 2007   Joan Herman  